     Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 1 of 10
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                    IN THE UNITED STATES DISTRICT COURT                     January 22, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                    David J. Bradley, Clerk
                              HOUSTON DIVISION

Paul R. F. Schumacher,                      §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §        CIVIL ACTION NO. H-18-0436
                                            §
Capital Advance Solutions,                  §
LLC, Charles Betta, and                     §
Dan Logan                                   §
                                            §
      Defendants.                           §

                  MEMORANDUM AND RECOMMENDATION AND ORDER

      Pending     before     the   court1       is   Defendant   Charles    Betta’s

(“Betta”) Motion to Dismiss (Doc. 17) and Defendant Dan Logan’s

(“Logan”) Motion to Dismiss (Doc. 23).                 The court has considered

the motion, the response, all other relevant filings, and the

applicable law.        For the reasons set forth below, the court

RECOMMENDS that the motions be DENIED and Defendants be given leave

to refile their motions at the close of a limited discovery period.

                              I.   Case Background

      Plaintiff      filed    this    lawsuit        alleging    that   Defendants

conducted    an    illegal    telemarketing          campaign    in   violation        of

numerous federal and state statutes.

A.   Factual Background

      Plaintiff alleges the following:



      1
            This case was referred to the undersigned magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(A) and (B), the Cost and Delay Reduction Plan under the
Civil Justice Reform Act, and Federal Rule of Civil Procedure 72. See Doc. 9,
Ord. Dated May 8, 2018.
   Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 2 of 10



     Plaintiff is on the national do-not-call registry.2                From

September 2015 to April 2016, Plaintiff received a series of at

least ten prerecorded telemarketing calls attempting to sell him a

business loan.        Plaintiff claims that these call occurred at the

following dates and times (CST): (1) September 15, 2015, at 9:46;

(2) November 30, 2015, at 14:36; (3) January 20, 2016, at 9:27; (4)

February 8, 2016, at 12:27; (5) February 15, 2016, at 10:30; (6)

March 8, 2016, at 11:54; (7) March 17, 2016, at 13:59; (8) March

18, 2016, at 9:44; (9) March 30, 2016, at 9:12; and (10) April 5,

2016, at 11:16.3

     “Via      investigative     technique,        Plaintiff     successfully

identified that the calls were being made by or on the behalf of

Capital Advance Solutions, LLC [‘CAS’].”4           Plaintiff alleges that

Defendants     Betta     and   Logan       (collectively   the   “Individual

Defendants”) created and implemented a business strategy reliant on

the allegedly unlawful telephone calls for their own personal

enrichment.5

     Plaintiff followed up with Defendants to ask about their

compliance with the Telephone Consumer Protection Act (“TCPA”).6



     2
            See Doc. 1, Pl.’s Orig. Compl. p. 3.

     3
            See id. pp. 2-3.

     4
            See id. p. 4.

     5
            See id.

     6
            See id.

                                       2
     Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 3 of 10



Defendants mocked Plaintiff and refused to take responsibility for

the alleged violations.7           Plaintiff believes that the Individual

Defendants    are     well   aware    of    their   actions   and   are   wilfully

violating the law.8

B.   Procedural Background

      On February 13, 2018, Plaintiff filed his original complaint

against CAS, Betta, and Logan.9             Defendant Betta filed his pending

motion to dismiss on June 1, 2018.10            Plaintiff filed a response on

June 11, 2018.11       Defendant Betta filed a reply in support of his

motion on June 19, 2018.12 Defendant Logan filed his pending motion

to dismiss on July 12, 2018.13             Plaintiff filed a response on July

26, 2018.14    Defendant Logan filed a reply in support of his motion

on August 1, 2018.15 Defendant CAS has not appeared in the lawsuit.

                             II.     Legal Standards

      The Individual Defendants filed their motions to dismiss

pursuant to Federal Rules of Civil Procedure (“Rules”) 12(b)(6) and


      7
            See id.

      8
            See id.

      9
            See id.

      10
            See Doc. 17, Def. Betta’s Mot. to Dismiss.

      11
            See Doc. 18, Pl.’s Resp. to Def. Betta’s Mot. to Dismiss.

      12
            See Doc. 20, Def. Betta’s Reply in Support of Mot. to Dismiss.

      13
            See Doc. 23, Def. Logan’s Mot. to Dismiss.

      14
            See Doc. 26, Pl.’s Resp. to Def. Logan’s Mot. to Dismiss.

      15
            See Doc. 27, Def. Logan’s Reply in Support of Mot. to Dismiss.

                                           3
     Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 4 of 10



12(b)(2).

A.    Rule 12(b)(6)

      Rule 12(b)(6) allows dismissal of an action whenever the

complaint, on its face, fails to state a claim upon which relief

can be granted.      When considering a motion to dismiss, the court

should construe the allegations in the complaint favorably to the

pleader and accept as true all well-pleaded facts.                  Harold H.

Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 803 n.44 (5th Cir.

2011)(quoting True v. Robles, 571 F.3d 412, 417 (5th Cir. 2009)).

The court may also consider, in addition to the complaint itself,

“any documents attached to the complaint[] and any documents

attached to the motion to dismiss that are central to the claim and

referenced by the complaint.”         Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

      A complaint need not contain “detailed factual allegations”

but must include sufficient facts to indicate the plausibility of

the claims     asserted,    raising   the   “right to    relief     above    the

speculative level.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Plausibility means that the factual content “allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.”        Iqbal, 556 U.S. at 678.       A plaintiff must

provide    “more   than    labels   and   conclusions”    or   “a   formulaic

recitation of the elements of a cause of action.”              Twombly, 550


                                      4
     Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 5 of 10



U.S. at 555.       In other words, the factual allegations must allow

for an inference of “more than a sheer possibility that a defendant

has acted unlawfully.”       Iqbal, 556 U.S. at 678.

B.    Rule 12(b)(2)

      Additionally, a district court may dismiss an action against

a defendant when the court lacks personal jurisdiction over that

defendant.     See Fed. R. Civ. P. 12(b)(2).            On a motion to dismiss

decided without benefit of an evidentiary hearing, the burden is on

the plaintiff to establish a prima facie case in support of

jurisdiction.       Johnston v. Multidata Sys. Int’l Corp., 523 F.3d

602, 609 (5th Cir. 2008).          The district court may receive “any

combination of the recognized methods of discovery,” including

affidavits, interrogatories, and depositions to assist it in the

jurisdictional analysis.          Walk Haydel & Assocs., Inc. v. Coastal

Power Prod. Co., 517 F.3d 235, 241 (5th Cir. 2008)(quoting Thompson

v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (5th Cir. 1985)). The

court resolves all conflicts in the evidence in favor of the

plaintiff and accepts as true all of the plaintiff’s uncontroverted

allegations.       Johnston, 523 F.3d at 609.

      A federal court has personal jurisdiction over a nonresident

defendant     if    the   forum     state’s      long-arm      statute    confers

jurisdiction and if jurisdiction is consistent with due process

under the United States Constitution.            Johnston, 523 F.3d at 609.

General jurisdiction       exists    for   any    and    all   claims    when the


                                       5
   Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 6 of 10



contacts are “so continuous and systematic as to render” the

defendant “essentially at home in the forum State.”                      Daimler AG v.

Bauman,        571     U.S.   117,     127    (2014)(internal        quotation    marks

omitted)(quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011)).               Specific jurisdiction exists if the

asserted       cause     of   action    “arises     out    of   or    relates    to   the

defendant’s contacts with the forum.”                    Id. (quoting Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8

(1984)).

                                     III. Analysis

     The Individual Defendants move for dismissal of Plaintiff’s

claim     on     the    grounds      that:    (1)   the     court     lacks     personal

jurisdiction over them; and (2) Plaintiff failed to allege facts

sufficient to state a claim.16               Plaintiff argues that the court has

personal jurisdiction and that he has alleged sufficient facts to

support his claims.           “A court must find jurisdiction, both subject

matter and personal, before determining the validity of a claim.”

Guidry v. United States Tobacco Co., 188 F.3d 619, 623 n.2 (5th Cir.

1999).         Accordingly,       the   court     will    first      address    personal

jurisdiction.

     The Individual Defendants are domiciled in New Jersey and have

no business or personal ties to Texas.17 Plaintiff alleges that the


     16
               See Docs. 17 & 23, Individual Defs.’ Mots. to Dismiss.

     17
               See Docs. 17-2 & 23-2, Affs. of Individual Defs.

                                              6
    Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 7 of 10



court has personal jurisdiction over the Individual Defendants

because they caused and directed phone calls to be made to Texas as

a part of a telemarketing campaign and in violation of numerous

statutes.18

      Fifth Circuit courts have held that:

      personal jurisdiction over individual officers and
      employees of a corporation may not be predicated on the
      federal court's jurisdiction over the corporation itself,
      unless the individuals are engaged in activities within
      the forum court's jurisdiction that would subject them to
      the application of the state's long-arm statute.

Cunningham v. Florio, Civil Action No. 4:17-CV-00839, 2018 WL

4473792, at *11 (E.D. Tex. Aug. 6, 2018), report and recommendation

adopted,     4:17-CV-0839,    2018   WL    4473096   (E.D.   Tex.   Sept.   18,

2018)(internal quotation marks omitted)(citing Cooke v. Jaspers,

Civil Action No. H-07-3921, 2010 WL 918342, at *3 (S.D. Tex. Mar.

10, 2010)).      Thus, generally, the court would not have personal

jurisdiction over the Individual Defendants because their only

alleged contacts with the State of Texas are in a corporate

capacity and on behalf of Defendant CAS.             However, Plaintiff has

alleged that the Individual Defendants used Defendant CAS as a

corporate shield to evade personal liability for their unlawful

conduct.19    Plaintiff also alleges that the Individual Defendants

have stripped Defendant CAS, which is now a defunct corporation, of


      18
             See Doc. 1, Pl.’s Orig. Compl. p. 4.

      19
            See Doc. 18, Pl.’s Resp. to Def. Betta’s Mot. to Dismiss pp. 9-10;
Doc. 26, Pl.’s Resp. to Def. Logan’s Mot. to Dismiss p. 6.

                                       7
      Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 8 of 10



its assets and are allowing it to absorb the civil liability for

their illegal conduct.20         Plaintiff asks that the court disallow

this conduct and hold the Individual Defendants personally liable.

The court construes Plaintiff’s request and allegations to be an

argument to pierce the corporate veil of Defendant CAS.

       Generally, the corporate veil prevents personal liability for

tort or contract obligations of the corporation.                 Castleberry v.

Branscum, 721 S.W.2d 270, 271 (Tex. 1986) superseded on other

grounds by statute.        However, under Texas law, “there are three

broad categories in which a court may pierce the corporate veil:

(1)    the   corporation    is   the   alter   ego   of    its   owners   and/or

shareholders; (2) the corporation is used for illegal purposes; and

(3) the corporation is used as a sham to perpetuate fraud.”               Rimade

Ltd. v. Hubbard Enterprises, Inc., 388 F.3d 138, 143 (5th Cir.

2004).

       To pierce the corporate veil under a tort dispute, a tort

claimant is only required to show constructive fraud, under which

“[n]either fraud nor an intent to defraud need be shown as a

prerequisite to disregarding the corporate entity; it is sufficient

if recognizing the separate corporate existence would bring about

an    inequitable    result.”      Castleberry,      721   S.W.2d    at   272-73




       20
            See Doc. 18, Pl.’s Resp. to Def. Betta’s Mot. to Dismiss pp. 9-10;
Doc. 26, Pl.’s Resp. to Def. Logan’s Mot. to Dismiss p. 6.

                                        8
      Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 9 of 10



(alteration in original)(citations omitted).21 Inequitable results

occur “when the corporate structure has been abused to perpetuate

a fraud, evad[e] an existing obligation, achieve or perpetuate a

monopoly, circumvent a statute, protect a crime, or justify wrong.”

SSP Partners v. Gladstrong Invs. (USA) Corp., 275 S.W.3d 444, 451

(Tex. 2008).        While ordinarily the corporate veil insulates an

individual from personal jurisdiction, when the veil is pierced the

court may assert personal jurisdiction over the individual.                    See

e.g. Stuart v. Spademan, 772 F.2d 1185, 1197 (5th Cir. 1985).

       Plaintiff’s allegations are that the Individual Defendants

used Defendant CAS for illegal purposes and that, if the corporate

veil is not pierced, any potential liability would fall onto a

defunct     corporation     with   no   assets.        The    court   finds   that

Plaintiff’s allegations, if true, would allow Plaintiff to pierce

the     corporate    veil   of     Defendant     CAS    and    assert   personal

jurisdiction over the Individual Defendants.

       Based on the current record, the court cannot definitively

determine     whether     Plaintiff’s       jurisdictional     allegations     are

plausible.     Thus, the parties are hereby ORDERED to participate in

jurisdictional discovery for a period of 60 days from the date this

recommendation is adopted, limited to the issues of personal

jurisdiction over Defendants and whether the corporate veil should


       21
            The holding in Castleberry no longer applies to contractual disputes
pursuant to Tex. Bus. Orgs. Code § 21.223. The holding is untouched regarding
tort disputes.

                                        9
   Case 4:18-cv-00436 Document 39 Filed on 01/22/19 in TXSD Page 10 of 10



be pierced. The Individual Defendants’ motions should be DENIED at

this   time.         If    this   memorandum           is   adopted,    the   Individual

Defendants may refile their motions at the close of the limited

discovery period.

                                  IV.       Conclusion

       Based    on     the    foregoing,      the       court    RECOMMENDS    that     the

Individual      Defendants’       motions         be    DENIED    and   the   Individual

Defendants be given leave to refile the motions at the close of the

limited discovery period.

       The     Clerk      shall   send      copies          of   this   Memorandum      and

Recommendation to the respective parties who have fourteen days

from   the     receipt       thereof   to    file       written    objections   thereto

pursuant to Federal Rule of Civil Procedure 72(b) and General Order

2002-13. Failure to file written objections within the time period

mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.

       The original of any written objections shall be filed with the

United States District Clerk electronically.                            Copies of such

objections shall be mailed to opposing parties and to the chambers

of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

       SIGNED in Houston, Texas, this 22nd day of January, 2019.




                                                       ______________________________
                                                          U.S. MAGISTRATE JUDGE
                                             10
